Citation Nr: 0111088	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bipolar disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis, to include asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to April 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied service connection for bipolar disorder (manic 
depression) and chronic bronchitis, to include asthma.

By October 1979 rating decision, the RO denied service 
connection for claims of "depressive reaction" and asthma.  
In its most recent rating decision, the RO did not address 
the issue of new and material evidence, without which a 
previously denied claim cannot be reopened.  As the Board 
must conduct an independent review of whether new and 
material evidence has been submitted, the matter of whether 
such evidence is sufficient to reopen a finally disallowed 
claim is discussed below.  See Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  By final decision in October 1979, the RO denied service 
connection for a depressive disorder and asthma.

2.  Evidence received since the October 1979 denial of 
service connection for a depressive disorder is probative of 
the issue at hand and is so significant that it must be 
considered in order to decide fairly the merits of the claim.

3.  Evidence received since the October 1979 denial of 
service connection for asthma is probative of the issue at 
hand and is so significant that it must be considered in 
order to decide fairly the merits of the claim.

4.  The medical evidence of record demonstrates that the 
veteran's currently-diagnosed mild chronic brochitis with an 
asthmatic component is of service onset.


CONCLUSIONS OF LAW

1.  Since the October 1979 decision, new and material 
evidence to reopen the claim of service connection for 
bipolar disorder (manic depression) has been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

2.  Since the October 1979 decision, new and material 
evidence to reopen the claim of service connection for 
bronchitis, to include asthma, has been received.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

3.  The veteran's currently-diagnosed mild bronchitis with 
asthmatic component was incurred on active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, § 3A, Pub. L. No. 106-475; 114 Stat. 
2096 (2000) (to be codified as 38 U.S.C. § 5103A); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that the veteran was 
diagnosed with chronic bronchitis with an asthmatic component 
after he was seen in a clinic in April 1977; at that time, he 
was placed on limited duty for six months.  Later, in 
November 1977, he complained of shortness of breath, 
especially on exertion, for the past two to three years.  The 
diagnosis was chronic bronchitis with asthmatic component.

An April 1974 fitness report states that he adapted well to 
his assignment as a recruiter, and appeared to have the 
potential to succeed in the position.  Further, he was said 
to have a "fine personality" and a professional manner.  A 
January 1975 fitness report indicates that he was not 
performing well as a recruiter.  Further he was described as 
lacking maturity and self control and showed poor judgment 
both personally and professionally.  

On service separation medical examination in April 1978, 
slight bronchial congestion was noted on clinical evaluation 
of the veteran's chest and lungs.  No psychiatric abnormality 
was noted at that time by the examining physician.  

A January 1999 VA psychiatric examination indicates a 
diagnosis of severe bipolar disorder with psychotic features.

By October 1979 rating decision, the RO denied the veteran's 
claims of service connection for a depressive disorder and a 
respiratory condition, to include asthma, as he did not 
report for a VA medical examination.  

On April 2000 VA respiratory examination, the examiner 
indicated that the claims file was reviewed prior to the 
examination.  The report reflects that the veteran had a 
chronic cough productive of clear sputum.  He apparently 
still had the inhaler he received at discharge which he has 
used on only a few occasions.  He was never hospitalized for 
asthma, and only sought emergency room treatment on one 
occasion in about 1996.  His asthma caused him no known 
physical limitations, and he performed normal daily 
activities.  He reportedly only experienced shortness of 
breath on rare occasions.  The examiner stated that he did 
not appear to be short of breath, and did not use accessory 
muscles of respiration.  The chest examination was normal.  
Breath sounds were good throughout the lung fields and there 
were no rales, rhonchi, or wheezes.  There was no clubbing or 
peripheral edema.  The examiner's initial impression was mild 
bronchitis with an asthmatic component.  It was noted that he 
had not received treatment for several years, except during a 
psychiatric admission in 1999.  Chest X-ray studies were 
negative for lung disease.  Pulmonary function tests showed a 
mild restriction of the lungs, but no obstruction.  The 
examiner concluded that he could not document any significant 
obstructive lung disease, and that the cause of the mild 
restrictive lung findings was unknown, but that it would not 
seem to relate to the service-connected condition.

In September 1999, the veteran appeared for a personal 
hearing at the RO.  With regard to his claimed respiratory 
disability, he stated that he has received medication "on 
and off" and that he cannot point to particular situations 
that bring on the pulmonary problems.  He also stated that he 
was not receiving any treatment for respiratory problems.  
Regarding his bipolar disorder, he testified that emotional 
problems began in service, while he was working as a 
recruiter.  He further testified that he has had emotional 
and marital difficulty since that time and has not been able 
to sustain long-term employment since discharge.  At the 
hearing, he submitted letters from his sister, wife, former 
wife, and physician.  The letters document the onset and 
effects of his mental condition.  

II.  Law and Regulations

As noted above, the veteran's claims of service connection 
for bipolar disorder and chronic bronchitis, to include 
asthma, were denied in an October 1979 rating decision that 
became final.  Except as provided in § 5108 of this title, 
when the Board disallows a claim, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104.  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id. at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In Kutscherousky v. West, 
12 Vet. App. 369 (1999), the Court held that the holding in 
Justus was not altered by the Federal Circuit decision in 
Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the final RO decision 
in October 1979.

In this case, the additional evidence submitted after the 
initial rating decision consists of a VA medical examination 
report detailing the nature of his respiratory disability and 
providing an opinion as to etiology.  With respect to bipolar 
disorder, numerous medical records were submitted as well as 
military personnel records shedding light on the veteran's 
behavior and military performance.  Also, statements from 
family members and others regarding his mental condition 
during various periods were submitted.  As well, a relatively 
recent VA psychiatric examination report is now associated 
with the claims file.  The newly-furnished evidence reflects 
a clear picture of the nature of the veteran's claimed 
bipolar disorder and respiratory disability.  This evidence 
is new, as the claims file contained no medical opinion 
regarding the etiology of his chronic bronchitis and asthma.  
Regarding his bipolar disorder, the claims file did not 
previously contain military personnel records and other 
medical records pertaining to his psychiatric disability.

After careful consideration of this evidence, the Board finds 
that it is new and material sufficient to reopen the claims 
of service connection for bipolar disorder and chronic 
bronchitis to include asthma in that it contributes to a more 
complete picture of the origin and nature of the veteran's 
claimed disabilities.  See 38 C.F.R. § 3.156(a); Hodge, 155 
F.3d at 1363.


III.  Service Connection for Chronic Bronchitis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306 (2000).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified, as amended, at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).  When a veteran seeks benefits 
and the evidence is in relative equipoise, the law requires 
that the veteran prevail.  See Gilbert v. Derwinski, 1 Vet. 
App.49 (1990). 

Review of the claims file in its entirety, taking into 
consideration both the original and new evidence, 
demonstrates that the veteran's currently diagnosed mild 
bronchitis with an asthmatic component is related to in-
service disease.  The medical evidence of record reveals that 
the veteran has mild restriction of the lung but no 
significant obstructive lung disease.  Despite the VA 
examiner's April 2000 conclusion that service connection is 
not warranted in this case as the veteran's mild lung 
condition is of unknown etiology, the fact remains in any 
case, that the veteran is shown now to manifest essentially 
the same clinical findings and disorder that was well 
documented during his period of active military service.  In 
such a case as this, the benefit of the doubt must be 
resolved in the veteran's favor, despite the rather mild 
nature of the particular disability found currently.  Id.  


ORDER

Service connection for chronic bronchitis, to include asthma, 
is granted.

New and material evidence sufficient to reopen the claim of 
service connection for bipolar disorder has been submitted; 
to that extent only, the claim is granted.


REMAND

As noted above, the veteran appears to have had a successful 
military career until he began working as a recruiter.  After 
service, he was hospitalized on several occasions and 
diagnosed with bipolar disorder.  A September 1999 letter 
from his sister indicates that he was treated at Desert 
Samaritan Hospital shortly after his discharge from service.  

An Arizona State Hospital discharge summary indicates that he 
was hospitalized for psychiatric treatment for several weeks 
in October and November 1988.  The report indicates that he 
was first hospitalized in 1979, and was hospitalized on 
several occasions thereafter. 

A January 1999 VA psychiatric examination indicates a 
diagnosis of severe bipolar disorder with psychotic features 
and a global assessment of function score of 40.  However, 
the examiner did not provide an opinion as to the etiology of 
the veteran's currently-diagnosed illness.  Such an opinion 
regarding the etiology of the veteran's current psychiatric 
disorder is necessary in order for the Board to make a 
determination regarding this claim of service connection for 
such disability.

Pursuant to the newly-enacted VCAA, VA must make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim.  This includes 
informing the veteran of all the evidence needed to support 
his claim.  Also, VA must assist claimants in obtaining 
government and private records, and obtain a medical opinion 
when such is necessary to make a decision on a claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of VCAA are satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (Nov. 17, 2000), 00-92 
(Dec. 13, 2000), and 01-02 (Jan. 9, 
2001), as well as any pertinent guidance 
provided by VA, including, among other 
things, final regulations, General 
Counsel precedent opinions, and 
subsequent court decisions.

2.  After obtaining the necessary 
release, the RO should attempt to obtain 
copies of medical records from Desert 
Samaritan Hospital, dating from 1978 to 
the present.  In particular, the RO 
should attempt to obtain copies of any 
hospitalization reports from 1979. 

3.  Then, the RO should schedule the 
veteran for a current VA psychiatric 
examination.  The examiner should 
evaluate the veteran's psychiatric 
status, diagnose any psychiatric 
disability present, and provide an 
opinion as to the etiology of any 
currently-manifested psychiatric 
disability.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  

4.  The RO should review the claims file 
to ensure that all requested development 
has been completed.  In particular, the 
RO should ensure that the requested 
examination and opinion comply with the 
directives of this remand; if not, the RO 
should take corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should readjudicate the issue of entitlement to service 
connection for bipolar disorder.  If the benefit sought on 
appeal remains denied the veteran and his representative 
should be furnished a supplemental statement of the case and 
be given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 



